DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 1/29/2021, is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 9-12 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US Patent 10,372,970 B2), (“Wang”).

Regarding claim 1, Wang meets the claim limitations, as follows:
A system (i.e. a video analytics system) [Wang: col. 1 , line 39], comprising: a computer-readable storage medium storing executable instructions (i.e. a computer readable medium is provided having stored thereon instructions) [Wang: col. 2, line 37-38] for calibrating a camera (i.e. the camera capturing the scene is typically calibrated to the scene) [Wang: col. 1, line 52-53]; and at least one processor (i.e. a processor) [Wang: col. 2, line 39] in communication with the computer-readable storage medium (i.e. a computer-readable communication medium that carries or communicates program code in the form of instructions or data structures and that can be accessed, read, and/or executed by a computer) [Wang: col. 38, line 32-35], when executing the executable instructions, the at least one processor is directed to (i.e. a computer-readable data storage medium comprising program code including instructions that, when executed, performs one or more of the methods described above) [Wang: col. 38, line 18-21]: obtain real-time image data (i.e. A video analytics system can obtain a video sequence from a video source) [Wang: col. 6, line 17-18] relating to at least one scene acquired by a camera at a present moment ((i.e. one or more IP cameras can be located in a scene or an environment, and can remain static while capturing video sequences of the scene or environment) [Wang: col. 6 , line 26-28]; (i.e. enable source device to transmit encoded video data directly to destination device in real-time) [Wang: col. 35, line 51-52]); identify a plurality of real-time first features ((i.e. video analytics can automatically identify moving objects and track the movement of the objects within the scene being viewed by the camera) [Wang: col. 1, line 45-48]; (i.e. identify blobs associated with people) [Wang: col. 27, line 6-7]; (i.e. a video content analysis system can identify moving objects in a video frame using background subtraction, morphology operations, connected component analysis, and blob processing. The moving objects can be identified as a blob of pixels. In some cases, only a portion of the object is within the video frame. For example, when the pixels in a blob represent a person, only the persons upper body or face may be within the video frame) [Wang: col. 33, line 42-49]) relating to a plurality of subjects from the real-time image data  ((i.e. video analytics can automatically identify moving objects and track the movement of the objects within the scene being viewed by the camera) [Wang: col. 1, line 45-48]; (i.e. Video analytics can further be used to perform various types of recognition functions, such as face detection and recognition, license plate recognition, object recognition (e.g., bags, logos, body marks, or the like), or other recognition functions. In some cases, video analytics can be trained to recognize certain objects.) [Wang: col. 7, line 15-21]); determine one or more first estimated values corresponding to the plurality of real-time first features ((i.e. estimate the size of objects in the scene) [Wang: col. 18, line 53]; (i.e. estimating the location of the ground plane using people detected moving in a scene) [Wang: col. 8, line 62-63]; Figs. 10-12), the one or more first estimated values being represented by a first coordinate system ((i.e. a video content analysis system can estimate the location of the person's feet, and use this estimate to establish a "ground plane", that is, a planar surface) [Wang: col. 8 , line 19-21]; (i.e. Using an assumed or estimated height of a typical person, the video content analysis system can use the location of the person's head and feet ( e.g., the top and bottom of the person) to determine a correlation between the person's location in the two-dimensional (2-D) video frame (also referred to as the image plane)) [Wang: col. 7 , line 65 - col. 8 , line 4]; Figs. 10-12); obtain one or more first reference values corresponding to the plurality of real-time first features (i.e. determining the real-world size, moving speed, and/or location of each object) [Wang: col. 1 , line 49-52; Figs. 10-12], the one or more first reference values being represented by a second coordinate system ((i.e. determining the size, speed of motion of the object, and real-world location) [Wang: col. 18, line 21-22]; (i.e. selected real-world coordinates) [Wang: col. 18 , line 46-47] ; Figs. 10-12), each of the one or more first estimated values corresponding to one of the one or more first reference values ((i.e. With the camera matrix, real-world coordinates can be mapped to an image plane) [Wang: col. 18, line 48-50]; (i.e. mapping 2-D points in a video frame to 3-D real world points) [Wang: col. 19, line 21-22] ; (i.e. the video content analysis system can use the location of the person's head and feet to determine a mapping between the person's location in the 2-D video frame and the person's location in the 3-D real world. This mapping can be used to determine a cost for estimated extrinsic parameters for the camera) [Wang: Abstract]; (i.e. mapping 3-D real-world points to 2-D coordinates in a flat image) [Wang: col. 19, line 20-21]; Figs. 10-12); and determine one or more real-time target parameters of the camera ((i.e. the system can next identify the extrinsic parameters) [Wang: col. 31, line 9-10]; (i.e. A camera's rotation and three-dimensional real-world coordinates (usually referred to as the camera's "translation") are usually referred to as the camera's extrinsic parameters.) [Wang: col. 8, line 27-30]; (i.e. Intrinsic parameters include the camera's focal length and optical center) [Wang: col. 8, line 39-40]) at the present moment based on the one or more first estimated values ((i.e. the system can next identify the extrinsic parameters) [Wang: col. 31, line 9-10]; (i.e. the system can again identify the extrinsic parameters with the lowest cost values.) [Wang: col. 32, line 5-6; Figs. 10-12]; (i.e. the system can find the best extrinsic parameters by testing multiple estimated extrinsic parameters to find the ones with the lowest cost. The system can apply a non-maximum suppression method to locate potential extrinsic parameters around which to search. For potential extrinsic parameters, the system can then search with finer granularity in smaller areas until the lowest cost extrinsic parameters are found) [Wang: col. 20, line 16-23]; Figs. 10-12) and the one or more first reference values (i.e. The size-pose-based cost function can compensate for estimated extrinsic parameters that locate the top of an object too far from the correct location. Specifically, a size-posed-based penalty can be applied to the cost determined for these extrinsic parameters. The size-pose-based cost function thus can compensate for cases where a person in a scene is not upright with respect to the video frame) [Wang: col. 20, line 28-34].

Regarding claim 9, Wang meets the claim limitations as set forth in claim 1.Wang further meets the claim limitations as follow.
The system of claim 1 (i.e. a video analytics system) [Wang: col. 1, line 39], wherein the plurality of subjects (i.e. Video analytics can further be used to perform various types of recognition functions, such as face detection and recognition, license plate recognition, object recognition (e.g., bags, logos, body marks, or the like), or other recognition functions. In some cases, video analytics can be trained to recognize certain objects.) [Wang: col. 7, line 15-21] includes at least one of at least one portion of a lane mark, at least one portion of a vehicle, at least one portion of a facility, or at least one portion of a human (i.e. a video content analysis system can identify moving objects in a video frame using background subtraction, morphology operations, connected component analysis, and blob processing. The moving objects can be identified as a blob of pixels. In some cases, only a portion of the object is within the video frame. For example, when the pixels in a blob represent a person, only the persons upper body or face may be within the video frame) [Wang: col. 33, line 42-49].

Regarding claim 10, Wang meets the claim limitations as set forth in claim 1.Wang further meets the claim limitations as follow.
The system of claim 1 (i.e. a video analytics system) [Wang: col. 1, line 39], wherein the camera is installed in a mobile device (i.e. a camera (e.g., an IP camera or other video camera, a camera phone, a video phone, or other suitable capture device), a mobile) [Wang: col. 10, line 19-21].

Regarding claim 11, Wang meets the claim limitations as set forth in claim 1.Wang further meets the claim limitations as follow.
The system of claim 1 (i.e. a video analytics system) [Wang: col. 1, line 39], wherein to identify a plurality of features relating to a plurality of subjects from the real-time image data ((i.e. identify blobs associated with people) [Wang: col. 27, line 6-7]; (i.e. video analytics can automatically identify moving objects and track the movement of the objects within the scene being viewed by the camera) [Wang: col. 1, line 45-48]; (i.e. a video content analysis system can identify moving objects in a video frame using background subtraction, morphology operations, connected component analysis, and blob processing. The moving objects can be identified as a blob of pixels. In some cases, only a portion of the object is within the video frame. For example, when the pixels in a blob represent a person, only the persons upper body or face may be within the video frame) [Wang: col. 33, line 42-49]), the at least one processor (i.e. a processor) [Wang: col. 2, line 39] is further directed to: detect the plurality of subjects from the real-time image data (i.e. Video analytics can further be used to perform various types of recognition functions, such as face detection and recognition, license plate recognition, object recognition (e.g., bags, logos, body marks, or the like), or other recognition functions. In some cases, video analytics can be trained to recognize certain objects.) [Wang: col. 7, line 15-21]; classify the plurality of subjects (i.e. All the feature vectors from all the blocks can form a final feature vector. The feature vector can be fed into a support vector machine to be classified as "person" or "not person.") [Wang: col. 21, line 24-26]; and identify the plurality of features relating to the plurality of subjects based on the plurality of classified subjects ((i.e. In various implementations, during a calibration period, a video content analysis system can track objects identified as people, and evaluate the consistency of the object detection. In these implementations, objects that show consistency in size and direction of movement can be given higher priority than other objects, such that the higher priority objects are counted as giving a more accurate estimation of the location of the ground plane. In some implementations, only objects that have consistent size and movement are used for estimating the location of the ground plane) [Wang: col. 22, line 24-33]; (i.e. Another method that can be used to map 2-D coordinates to 3-D points in space is a homographic transformation. Homographic transformation, also called homography transformation, describes the mapping of points from one reference system to another. Homographic transformation is often used in geo-referencing, which describes the process of scaling, rotating, translating, and/or de-skewing an image to match a particular size and/or position) [Wang: col. 26, line 12-19]).
Regarding claim 12, Wang meets the claim limitations, as follows:
A method (i.e. a method for automated scene calibration) [Wang: col. 1, line 61-62] implemented on a computing device having at least one processor (i.e. a processor) [Wang: col. 2, line 39] and at least one computer-readable storage medium (i.e. a computer-readable data storage medium comprising program code including instructions that, when executed, performs one or more of the methods described above) [Wang: col. 38, line 18-21], the method (i.e. a method for automated scene calibration) [Wang: col. 1, line 61-62] comprising:obtaining real-time image data (i.e. A video analytics system can obtain a video sequence from a video source) [Wang: col. 6, line 17-18] relating to at least one scene acquired by a camera ((i.e. one or more IP cameras can be located in a scene or an environment, and can remain static while capturing video sequences of the scene or environment) [Wang: col. 6 , line 26-28]; (i.e. enable source device to transmit encoded video data directly to destination device in real-time) [Wang: col. 35, line 51-52]); identifying a plurality of real-time first features ((i.e. video analytics can automatically identify moving objects and track the movement of the objects within the scene being viewed by the camera) [Wang: col. 1, line 45-48]; (i.e. identify blobs associated with people) [Wang: col. 27, line 6-7]; (i.e. a video content analysis system can identify moving objects in a video frame using background subtraction, morphology operations, connected component analysis, and blob processing. The moving objects can be identified as a blob of pixels. In some cases, only a portion of the object is within the video frame. For example, when the pixels in a blob represent a person, only the persons upper body or face may be within the video frame) [Wang: col. 33, line 42-49])  relating to a plurality of subjects from the real-time image data ((i.e. video analytics can automatically identify moving objects and track the movement of the objects within the scene being viewed by the camera) [Wang: col. 1, line 45-48]; (i.e. Video analytics can further be used to perform various types of recognition functions, such as face detection and recognition, license plate recognition, object recognition (e.g., bags, logos, body marks, or the like), or other recognition functions. In some cases, video analytics can be trained to recognize certain objects.) [Wang: col. 7, line 15-21]; (i.e. a video content analysis system can identify moving objects in a video frame using background subtraction, morphology operations, connected component analysis, and blob processing. The moving objects can be identified as a blob of pixels. In some cases, only a portion of the object is within the video frame. For example, when the pixels in a blob represent a person, only the persons upper body or face may be within the video frame) [Wang: col. 33, line 42-49]); determining one or more first estimated values corresponding to the plurality of real-time first features ((i.e. estimate the size of objects in the scene) [Wang: col. 18, line 53]; (i.e. estimating the location of the ground plane using people detected moving in a scene) [Wang: col. 8, line 62-63]; Figs. 10-12), the one or more first estimated values being represented by a first coordinate system ((i.e. a video content analysis system can estimate the location of the person's feet, and use this estimate to establish a "ground plane", that is, a planar surface) [Wang: col. 8 , line 19-21]; (i.e. Using an assumed or estimated height of a typical person, the video content analysis system can use the location of the person's head and feet ( e.g., the top and bottom of the person) to determine a correlation between the person's location in the two-dimensional (2-D) video frame (also referred to as the image plane)) [Wang: col. 7 , line 65 - col. 8 , line 4]; Figs. 10-12); obtaining one or more first reference values corresponding to the plurality of real-time first features (i.e. determining the real-world size, moving speed, and/or location of each object) [Wang: col. 1 , line 49-52; Figs. 10-12], the one or more first reference values being represented by a second coordinate system ((i.e. determining the size, speed of motion of the object, and real-world location) [Wang: col. 18, line 21-22]; (i.e. selected real-world coordinates) [Wang: col. 18 , line 46-47] ; Figs. 10-12), each of the one or more first estimated values corresponding to one of the one or more first reference values ((i.e. With the camera matrix, real-world coordinates can be mapped to an image plane) [Wang: col. 18, line 48-50]; (i.e. mapping 2-D points in a video frame to 3-D real world points) [Wang: col. 19, line 21-22] ; (i.e. the video content analysis system can use the location of the person's head and feet to determine a mapping between the person's location in the 2-D video frame and the person's location in the 3-D real world. This mapping can be used to determine a cost for estimated extrinsic parameters for the camera) [Wang: Abstract]; (i.e. mapping 3-D real-world points to 2-D coordinates in a flat image) [Wang: col. 19, line 20-21]; Figs. 10-12); and determining one or more real-time target parameters of the camera ((i.e. the system can next identify the extrinsic parameters) [Wang: col. 31, line 9-10]; (i.e. A camera's rotation and three-dimensional real-world coordinates (usually referred to as the camera's "translation") are usually referred to as the camera's extrinsic parameters.) [Wang: col. 8, line 27-30]; (i.e. Intrinsic parameters include the camera's focal length and optical center) [Wang: col. 8, line 39-40]) based on the one or more first estimated values ((i.e. the system can next identify the extrinsic parameters) [Wang: col. 31, line 9-10]; (i.e. the system can again identify the extrinsic parameters with the lowest cost values.) [Wang: col. 32, line 5-6; Figs. 10-12]; (i.e. the system can find the best extrinsic parameters by testing multiple estimated extrinsic parameters to find the ones with the lowest cost. The system can apply a non-maximum suppression method to locate potential extrinsic parameters around which to search. For potential extrinsic parameters, the system can then search with finer granularity in smaller areas until the lowest cost extrinsic parameters are found) [Wang: col. 20, line 16-23]; Figs. 10-12) and the one or more first reference values (i.e. The size-pose-based cost function can compensate for estimated extrinsic parameters that locate the top of an object too far from the correct location. Specifically, a size-posed-based penalty can be applied to the cost determined for these extrinsic parameters. The size-pose-based cost function thus can compensate for cases where a person in a scene is not upright with respect to the video frame) [Wang: col. 20, line 28-34].



Regarding claim 23, Wang meets the claim limitations, as follows:
A non-transitory computer readable medium (i.e. a computer-readable data storage medium comprising program code including instructions that, when executed, performs one or more of the methods described above) [Wang: col. 38, line 18-21], comprising:
instructions (i.e. a computer readable medium is provided having stored thereon instructions) [Wang: col. 2, line 37-38]  being executed by at least one processor (i.e. a computer-readable communication medium that carries or communicates program code in the form of instructions or data structures and that can be accessed, read, and/or executed by a computer) [Wang: col. 38, line 32-35], causing the at least one processor to implement a method (i.e. a computer-readable data storage medium comprising program code including instructions that, when executed, performs one or more of the methods described above) [Wang: col. 38, line 18-21], comprising:obtaining real-time image data (i.e. A video analytics system can obtain a video sequence from a video source) [Wang: col. 6, line 17-18] relating to at least one scene acquired by a camera ((i.e. one or more IP cameras can be located in a scene or an environment, and can remain static while capturing video sequences of the scene or environment) [Wang: col. 6 , line 26-28]; (i.e. enable source device to transmit encoded video data directly to destination device in real-time) [Wang: col. 35, line 51-52]); identifying a plurality of real-time first features ((i.e. video analytics can automatically identify moving objects and track the movement of the objects within the scene being viewed by the camera) [Wang: col. 1, line 45-48]; (i.e. identify blobs associated with people) [Wang: col. 27, line 6-7]; (i.e. a video content analysis system can identify moving objects in a video frame using background subtraction, morphology operations, connected component analysis, and blob processing. The moving objects can be identified as a blob of pixels. In some cases, only a portion of the object is within the video frame. For example, when the pixels in a blob represent a person, only the persons upper body or face may be within the video frame) [Wang: col. 33, line 42-49]) relating to a plurality of subjects from the real-time image data ((i.e. video analytics can automatically identify moving objects and track the movement of the objects within the scene being viewed by the camera) [Wang: col. 1, line 45-48]; (i.e. Video analytics can further be used to perform various types of recognition functions, such as face detection and recognition, license plate recognition, object recognition (e.g., bags, logos, body marks, or the like), or other recognition functions. In some cases, video analytics can be trained to recognize certain objects.) [Wang: col. 7, line 15-21]; (i.e. a video content analysis system can identify moving objects in a video frame using background subtraction, morphology operations, connected component analysis, and blob processing. The moving objects can be identified as a blob of pixels. In some cases, only a portion of the object is within the video frame. For example, when the pixels in a blob represent a person, only the persons upper body or face may be within the video frame) [Wang: col. 33, line 42-49]); determining one or more first estimated values corresponding to the plurality of real-time first features ((i.e. estimate the size of objects in the scene) [Wang: col. 18, line 53]; (i.e. estimating the location of the ground plane using people detected moving in a scene) [Wang: col. 8, line 62-63]; Figs. 10-12), the one or more first estimated values being represented by a first coordinate system ((i.e. a video content analysis system can estimate the location of the person's feet, and use this estimate to establish a "ground plane", that is, a planar surface) [Wang: col. 8 , line 19-21]; (i.e. Using an assumed or estimated height of a typical person, the video content analysis system can use the location of the person's head and feet ( e.g., the top and bottom of the person) to determine a correlation between the person's location in the two-dimensional (2-D) video frame (also referred to as the image plane)) [Wang: col. 7 , line 65 - col. 8 , line 4]; Figs. 10-12); obtaining one or more first reference values corresponding to the plurality of real-time first features (i.e. determining the real-world size, moving speed, and/or location of each object) [Wang: col. 1 , line 49-52; Figs. 10-12], the one or more first reference values being represented by a second coordinate system ((i.e. determining the size, speed of motion of the object, and real-world location) [Wang: col. 18, line 21-22]; (i.e. selected real-world coordinates) [Wang: col. 18 , line 46-47] ; Figs. 10-12), each of the one or more first estimated values corresponding to one of the one or more first reference values ((i.e. With the camera matrix, real-world coordinates can be mapped to an image plane) [Wang: col. 18, line 48-50]; (i.e. mapping 2-D points in a video frame to 3-D real world points) [Wang: col. 19, line 21-22] ; (i.e. the video content analysis system can use the location of the person's head and feet to determine a mapping between the person's location in the 2-D video frame and the person's location in the 3-D real world. This mapping can be used to determine a cost for estimated extrinsic parameters for the camera) [Wang: Abstract]; (i.e. mapping 3-D real-world points to 2-D coordinates in a flat image) [Wang: col. 19, line 20-21]; Figs. 10-12); and determining one or more real-time target parameters of the camera ((i.e. the system can next identify the extrinsic parameters) [Wang: col. 31, line 9-10]; (i.e. A camera's rotation and three-dimensional real-world coordinates (usually referred to as the camera's "translation") are usually referred to as the camera's extrinsic parameters.) [Wang: col. 8, line 27-30]; (i.e. Intrinsic parameters include the camera's focal length and optical center) [Wang: col. 8, line 39-40]) based on the one or more first estimated values ((i.e. the system can next identify the extrinsic parameters) [Wang: col. 31, line 9-10]; (i.e. the system can again identify the extrinsic parameters with the lowest cost values.) [Wang: col. 32, line 5-6; Figs. 10-12]; (i.e. the system can find the best extrinsic parameters by testing multiple estimated extrinsic parameters to find the ones with the lowest cost. The system can apply a non-maximum suppression method to locate potential extrinsic parameters around which to search. For potential extrinsic parameters, the system can then search with finer granularity in smaller areas until the lowest cost extrinsic parameters are found) [Wang: col. 20, line 16-23]; Figs. 10-12) and the one or more first reference values (i.e. The size-pose-based cost function can compensate for estimated extrinsic parameters that locate the top of an object too far from the correct location. Specifically, a size-posed-based penalty can be applied to the cost determined for these extrinsic parameters. The size-pose-based cost function thus can compensate for cases where a person in a scene is not upright with respect to the video frame) [Wang: col. 20, line 28-34].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	        This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-8, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Patent 10,372,970 B2), (“Wang”), in view of Lefevere (US Patent .
Regarding claim 2, Wang meets the claim limitations as set forth in claim 1.Wang further meets the claim limitations as follow.
The system of claim 1 (i.e. a video analytics system) [Wang: col. 1, line 39], wherein to determine one or more real-time target parameters of the camera (i.e. the system can next identify the extrinsic parameters) [Wang: col. 31, line 9-10] based on the one or more first estimated values ((i.e. the system can find the best extrinsic parameters by testing multiple estimated extrinsic parameters to find the ones with the lowest cost. The system can apply a non-maximum suppression method to locate potential extrinsic parameters around which to search. For potential extrinsic parameters, the system can then search with finer granularity in smaller areas until the lowest cost extrinsic parameters are found) [Wang: col. 20, line 16-23]; (i.e. the system can again identify the extrinsic parameters with the lowest cost values.) [Wang: col. 32, line 5-6; Figs. 10-12]; Figs. 10-12) and the one or more first reference values (i.e. The size-pose-based cost function can compensate for estimated extrinsic parameters that locate the top of an object too far from the correct location. Specifically, a size-posed-based penalty can be applied to the cost determined for these extrinsic parameters. The size-pose-based cost function thus can compensate for cases where a person in a scene is not upright with respect to the video frame) [Wang: col. 20, line 28-34], the at least one processor (i.e. a processor) [Wang: col. 2, line 39] is further directed to: determine whether the camera needs to be calibrated in response to that the camera acquires the real-time image data ((i.e. one or more IP cameras can be located in a scene or an environment, and can remain static while capturing video sequences of the scene or environment) [Wang: col. 6 , line 26-28]; (i.e. enable source device to transmit encoded video data directly to destination device in real-time) [Wang: col. 35, line 51-52]; and determine the one or more real-time target parameters of the camera ((i.e. the system can next identify the extrinsic parameters) [Wang: col. 31, line 9-10]; (i.e. A camera's rotation and three-dimensional real-world coordinates (usually referred to as the camera's "translation") are usually referred to as the camera's extrinsic parameters.) [Wang: col. 8, line 27-30]; (i.e. Intrinsic parameters include the camera's focal length and optical center) [Wang: col. 8, line 39-40]) based on the one or more first estimated values ((i.e. the system can next identify the extrinsic parameters) [Wang: col. 31, line 9-10]; (i.e. the system can again identify the extrinsic parameters with the lowest cost values.) [Wang: col. 32, line 5-6; Figs. 10-12]; (i.e. the system can find the best extrinsic parameters by testing multiple estimated extrinsic parameters to find the ones with the lowest cost. The system can apply a non-maximum suppression method to locate potential extrinsic parameters around which to search. For potential extrinsic parameters, the system can then search with finer granularity in smaller areas until the lowest cost extrinsic parameters are found) [Wang: col. 20, line 16-23]; Figs. 10-12) and the one or more first reference values (i.e. The size-pose-based cost function can compensate for estimated extrinsic parameters that locate the top of an object too far from the correct location. Specifically, a size-posed-based penalty can be applied to the cost determined for these extrinsic parameters. The size-pose-based cost function thus can compensate for cases where a person in a scene is not upright with respect to the video frame) [Wang: col. 20, line 28-34] in response to the determination that the camera needs to be calibrated.
Wang does not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 1, wherein to determine one or more real-time target parameters of the camera based on the one or more first estimated values and the one or more first reference values, the at least one processor is further directed to: determine whether the camera needs to be calibrated in response to that the camera acquires the real-time image data; and determine the one or more real-time target parameters of the camera based on the one or more first estimated values and the one or more first reference values in response to the determination that the camera needs to be calibrated.  
However, in the same field of endeavor Lefevere further discloses the claim limitations and the deficient claim limitations, as follows:
determine whether the camera needs to be calibrated in response to that the camera acquires the real-time image data ((i.e. the one or more cameras being calibrated being based on the set of coordinate pairs) [Lefevere: col. 10, line 8-9]; (i.e. positioning the pattern on a support, capturing images using cameras to be calibrated, each image containing at least a unique orientation and position sensitive sub-area of the pattern, determining a set of coordinate pairs of corresponding points in the image and the pattern for each image utilizing image data and pattern information, and performing optimization utilizing the sets of coordinate pairs to calibrate relative position, orientation, zoom, and/or lens distortion, etc. of each camera so as to construct a three-dimensional camera calibration model. Additional presentations of the pattern may be made with different positions of the pattern and/or different camera zoom and/or focus settings.) [Lefevere: col. 2, line 32-43]); and (i.e. a processor processing the images and the calibration pattern to determine image data corresponding to each image and calibration data corresponding to the calibration pattern, and to calibrate the one or more cameras based on the image data and the calibration data.) [Lefevere: col. 9, line 34-38].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang with Lefevere to program the system to analyze captured image data by the camera being calibrated to determine whether it is needed to be calibrated.  
Therefore, the combination of Wang with Lefevere will prevent image quality degradation generated by the captured camera [Lefevere: col. 4, line 45-62].

Regarding claim 3, Wang meets the claim limitations as set forth in claim 1.Wang further meets the claim limitations as follow.
The system of claim 2 (i.e. a video analytics system) [Wang: col. 1, line 39], wherein to determine whether the camera needs to be calibrated, the at least one processor (i.e. a processor) [Wang: col. 2, line 39] is further directed to: obtain one or more pre-determined parameters of the camera (i.e. a model based on the pinhole camera includes intrinsic parameters and extrinsic parameters. Intrinsic parameters include the camera's focal length and optical center. In various implementations, the pinhole camera model can be supplied with "virtual" intrinsic parameters; that is intrinsic parameters obtained from any camera can be used to calibrate a particular camera. The particular intrinsic parameters used generally do not affect the final calibration results, because, assuming the intrinsic parameters reflect realistic intrinsic parameters, estimated extrinsic parameters can adjust to the particular intrinsic parameters, and achieve usable resulting extrinsic parameters) [Wang: col. 8, line 37-49]; determine one or more second reference values (i.e. The size-pose-based cost function can compensate for estimated extrinsic parameters that locate the top of an object too far from the correct location. Specifically, a size-posed-based penalty can be applied to the cost determined for these extrinsic parameters. The size-pose-based cost function thus can compensate for cases where a person in a scene is not upright with respect to the video frame) [Wang: col. 20, line 28-34] corresponding to the plurality of real-time first features of the plurality of subjects ((i.e. video analytics can automatically identify moving objects and track the movement of the objects within the scene being viewed by the camera) [Wang: col. 1, line 45-48]; (i.e. identify blobs associated with people) [Wang: col. 27, line 6-7]; (i.e. a video content analysis system can identify moving objects in a video frame using background subtraction, morphology operations, connected component analysis, and blob processing. The moving objects can be identified as a blob of pixels. In some cases, only a portion of the object is within the video frame. For example, when the pixels in a blob represent a person, only the persons upper body or face may be within the video frame) [Wang: col. 33, line 42-49]) based on the pre-determined parameters of the camera (i.e. intrinsic parameters and extrinsic parameters. Intrinsic parameters include the camera's focal length and optical center.) [Wang: col. 8, line 38-40], the one or more second reference values being represented by the second coordinate system ((i.e. Tracking of objects moving in a scene can include determining the real-world size, moving speed, and/or location of each object. Knowing the real-world size and motion of an object, rather than the object's size and location relative to a video frame on a screen, can provide important information about the object. For example, an object in the real world can be identified as a person who is five feet, five inches tall, who entered the scene from behind a building three yards away from the camera, and who is moving away from the camera.) [Wang: col. 7, line 34-43]; (i.e. The size-pose-based cost function can compensate for estimated extrinsic parameters that locate the top of an object too far from the correct location. Specifically, a size-posed-based penalty can be applied to the cost determined for these extrinsic parameters. The size-pose-based cost function thus can compensate for cases where a person in a scene is not upright with respect to the video frame) [Wang: col. 20, line 28-34]); and determine whether the camera needs to be calibrated based on a difference between at least one of the one or more first reference values and a corresponding second reference value (i.e. When the absolute value of the difference between the estimated top coordinate xt and the detected top coordinate x't is less than the threshold T, the cost value is a measurement of the absolute difference between the estimated height Him and the detected height H'im, as provided by cost function C1. The threshold thus can possibly accommodate cases where the pose or orientation of the object is skewed from vertical) [Wang: col. 30, line 34-41].
Wang does not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 2, wherein to determine whether the camera needs to be calibrated, the at least one processor is further directed to: obtain one or more pre-determined parameters of the camera; determine one or more second reference values corresponding to the plurality of real-time first features of the plurality of subjects based on the pre-determined parameters of the camera, the one or more second reference values being represented by the second coordinate system; and determine whether the camera needs to be calibrated based on a difference between at least one of the one or more first reference values and a corresponding second reference value.   
However, in the same field of endeavor Lefevere further discloses the claim limitations and the deficient claim limitations, as follows:
wherein to determine whether the camera needs to be calibrated ((i.e. the one or more cameras being calibrated being based on the set of coordinate pairs) [Lefevere: col. 10, line 8-9]; (i.e. a processor processing the images and the calibration pattern to determine image data corresponding to each image and calibration data corresponding to the calibration pattern, and to calibrate the one or more cameras based on the image data and the calibration data.) [Lefevere: col. 9, line 34-38]), ….determine whether the camera needs to be calibrated ((i.e. the one or more cameras being calibrated being based on the set of coordinate pairs) [Lefevere: col. 10, line 8-9]; (i.e. a processor processing the images and the calibration pattern to determine image data corresponding to each image and calibration data corresponding to the calibration pattern, and to calibrate the one or more cameras based on the image data and the calibration data.) [Lefevere: col. 9, line 34-38] based on a difference between at least one of the one or more first reference values and a corresponding second reference value (i.e. positioning the pattern on a support, capturing images using cameras to be calibrated, each image containing at least a unique orientation and position sensitive sub-area of the pattern, determining a set of coordinate pairs of corresponding points in the image and the pattern for each image utilizing image data and pattern information, and performing optimization utilizing the sets of coordinate pairs to calibrate relative position, orientation, zoom, and/or lens distortion, etc. of each camera so as to construct a three-dimensional camera calibration model. Additional presentations of the pattern may be made with different positions of the pattern and/or different camera zoom and/or focus settings.) [Lefevere: col. 2, line 32-43].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang with Lefevere to program the system to determine whether a camera is needed to be calibrated.  
Therefore, the combination of Wang with Lefevere will prevent image quality degradation generated by the camera [Lefevere: col. 4, line 45-62].

Regarding claim 4, Wang meets the claim limitations as set forth in claim 2.Wang further meets the claim limitations as follow.
The system of claim 2 (i.e. a video analytics system) [Wang: col. 1, line 39], wherein the determining whether the camera needs to be calibrated includes: determining whether a time interval between the present moment and a prior calibration nearest to the present moment exceeds a threshold; orPreliminary Amendment Attorney Docket No.: 20666-0002US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2019/084418) Page 4 of 11 determining whether a position of the camera at the present moment is consistent with a position of the camera when the prior calibration was performed ((i.e. the camera capturing the scene is typically calibrated to the scene. Specifically, the camera is configured with, for example, the camera's height from the ground, the camera's horizontal rotation relative to the ground (e.g., the camera's yaw), the camera's vertical rotation relative to the ground (e.g., the camera's pitch), and the camera's side-to-side rotation relative to the horizon (e.g., the camera's roll).) [Wang: col. 1, line 52-59]; (i.e. The method further includes estimating extrinsic parameters for a camera model. The method further includes determining, using the camera model and the estimated extrinsic parameters, two-dimensional coordinates within the current video frame for the approximate three-dimensional points. The method further includes determining, using the two-dimensional coordinates and the ground plane, values for a homographic matrix. A homographic transformation using the homographic matrix can provide a mapping from two-dimensional coordinates in the video frame to three-dimensional real-world points) [Wang: col. 2, line 214]; (i.e. in one method, the camera is interactively and manually calibrated by assuming that the height of the camera is known, or by manually measuring the height of the camera. That is, given the height of the camera, an operator may adjust the camera's extrinsic parameters until the operator sees a satisfactory match between the video frames and the real world.) [Wang: col. 18, line 57-63]).
Wang does not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 2, wherein the determining whether the camera needs to be calibrated includes: determining whether a time interval between the present moment and a prior calibration nearest to the present moment exceeds a threshold; orPreliminary Amendment Attorney Docket No.: 20666-0002US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2019/084418) Page 4 of 11 determining whether a position of the camera at the present moment is consistent with a position of the camera when the prior calibration was performed. 
However, in the same field of endeavor Lefevere further discloses the claim limitations and the deficient claim limitations, as follows:
wherein to determine whether the camera needs to be calibrated ((i.e. the one or more cameras being calibrated being based on the set of coordinate pairs) [Lefevere: col. 10, line 8-9]; (i.e. a processor processing the images and the calibration pattern to determine image data corresponding to each image and calibration data corresponding to the calibration pattern, and to calibrate the one or more cameras based on the image data and the calibration data.) [Lefevere: col. 9, line 34-38]) includes: 
determining whether a time interval between the present moment and a prior calibration nearest to the present moment exceeds a threshold; orPreliminary Amendment Attorney Docket No.: 20666-0002US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2019/084418) Page 4 of 11 determining whether a position of the camera at the present moment is consistent with a position of the camera when the prior calibration was performed (i.e. According to another embodiment, a computer program product embodied on a computer readable medium includes instructions that, when executed by a processor, cause the processor to perform actions including positioning the pattern on a support, capturing images using cameras to be calibrated, each image containing at least a unique orientation and position sensitive sub-area of the pattern, determining a set of coordinate pairs of corresponding points in the image and the pattern for each image utilizing image data and pattern information, and performing optimization utilizing the sets of coordinate pairs to calibrate relative position, orientation, zoom, and/or lens distortion, etc. of each camera so as to construct a three-dimensional camera calibration model. According to yet another embodiment, a system may generally include an orientation and position sensitive calibration pattern configured to be positioned on a support, the calibration pattern having a plurality of sub-areas unique within the calibration pattern, each unique sub-area being orientation sensitive and each unique sub-area being position sensitive within the calibration pattern, at least one camera to be calibrated and configured to capture images containing at least one of the unique sub-areas of the calibration pattern positioned on the support, and a signal processor configured to determine a set of coordinate pairs for each image utilizing image data and pattern information regarding the calibration pattern, each coordinate pair including coordinates of corresponding points in the image and in the calibration pattern, the signal processor is further configured to perform optimization utilizing the sets of coordinate pairs for each image to calibrate at least one of relative position, orientation, zoom, lens distortion of each camera so as to construct a three-dimensional calibration model of the camera.) [Lefevere: col. 2, line 63 – col. 3, line 27].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang with Lefevere to program the system to implement an orientation/position-sensitive calibration pattern for three-dimensional calibration method to determine positions of the camera before and after it is calibrated.  
Therefore, the combination of Wang with Lefevere will further allow the imaging system performing image processing to rectify the captured images and prevent image quality degradation generated by the camera [Lefevere: col. 4, line 45-63].

Regarding claim 5, Wang meets the claim limitations as set forth in claim 4.Wang further meets the claim limitations as follow.
The system of claim 4 (i.e. a video analytics system) [Wang: col. 1, line 39], the at least one processor (i.e. a processor) [Wang: col. 2, line 39] is further directed to: determine that the camera needs to be calibrated in response to a determination that the time interval between the present moment and the prior calibration nearest to the present moment exceeds the threshold; or the position of the camera at the present moment is inconsistent with the position of the camera when the prior calibration was performed  ((i.e. the camera capturing the scene is typically calibrated to the scene. Specifically, the camera is configured with, for example, the camera's height from the ground, the camera's horizontal rotation relative to the ground (e.g., the camera's yaw), the camera's vertical rotation relative to the ground (e.g., the camera's pitch), and the camera's side-to-side rotation relative to the horizon (e.g., the camera's roll).) [Wang: col. 1, line 52-59]; (i.e. Various methods can be used to automatically calibrate a camera for the scene being viewed by the camera, though most methods require manual assistance, and may achieve different results) [Wang: col. 18, line 57-63]).
In the same field of endeavor Lefevere further discloses the claim limitations and the deficient claim limitations, as follows:
determine that the camera needs to be calibrated in response to a determination that the time interval between the present moment and the prior calibration nearest to the present moment exceeds the threshold; or the position of the camera at the present moment is inconsistent with the position of the camera when the prior calibration was performed (i.e. the operations further comprise repeating the capturing and
determining after the calibration pattern has been repositioned at a different position relative to the one or more cameras) [Lefevere: col. 9, line 2–5].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang with Lefevere to program the system to implement an orientation/position-sensitive calibration pattern for three-dimensional calibration method to determine positions of the camera before and after it is calibrated.  
Therefore, the combination of Wang with Lefevere will further allow the imaging system performing image processing to rectify the captured images and prevent image quality degradation generated by the camera [Lefevere: col. 4, line 45-63].

Regarding claim 6, Wang meets the claim limitations as set forth in claim 1.Wang further meets the claim limitations as follow.
The system of claim 1 (i.e. a video analytics system) [Wang: col. 1, line 39], wherein to determine one or more real-time target parameters of the camera ((i.e. the system can next identify the extrinsic parameters) [Wang: col. 31, line 9-10]; (i.e. A camera's rotation and three-dimensional real-world coordinates (usually referred to as the camera's "translation") are usually referred to as the camera's extrinsic parameters.) [Wang: col. 8, line 27-30]; (i.e. Intrinsic parameters include the camera's focal length and optical center) [Wang: col. 8, line 39-40]) based on the one or more first estimated values ((i.e. the system can next identify the extrinsic parameters) [Wang: col. 31, line 9-10]; (i.e. the system can again identify the extrinsic parameters with the lowest cost values.) [Wang: col. 32, line 5-6; Figs. 10-12]; (i.e. the system can find the best extrinsic parameters by testing multiple estimated extrinsic parameters to find the ones with the lowest cost. The system can apply a non-maximum suppression method to locate potential extrinsic parameters around which to search. For potential extrinsic parameters, the system can then search with finer granularity in smaller areas until the lowest cost extrinsic parameters are found) [Wang: col. 20, line 16-23]; Figs. 10-12) and the one or more first reference values (i.e. The size-pose-based cost function can compensate for estimated extrinsic parameters that locate the top of an object too far from the correct location. Specifically, a size-posed-based penalty can be applied to the cost determined for these extrinsic parameters. The size-pose-based cost function thus can compensate for cases where a person in a scene is not upright with respect to the video frame) [Wang: col. 20, line 28-34], the at least one processor (i.e. a processor) [Wang: col. 2, line 39] is further directed to: determine at least one set of real-time second features from the one or more real-time first features ((i.e. In various implementations, the automated scene calibration system can use a person's upper body and/or face to extrapolate the location of the person's feet. This extrapolation can be provided with an estimated or assumed height of the person and/or an estimated or assumed distance between the person's eyes) [Wang: col. 19, line 48-53]; (i.e. Alternatively, this method can be modified by using a measured length value, typically measured perpendicular to a linear aspect in the scene, such as road edge. This measured value can replace the height and tilt angle, but also may require that the scene be manually marked) [Wang: col. 19, line 4-8]); determine at least one set of one or more first parameters of the camera based on the at least one set of the real-time second features (i.e. Using the estimated location of the person's feet, the system can estimate the location of the ground plane learnin
the scene. The system can also use a person's whole body, when it is available. The system can further apply a RANSAC approach to find the best extrinsic parameters that suit the most objects (that is, people) in the scene) [Wang: col. 19, line 55-60]; (i.e. A camera's rotation and three-dimensional real-world coordinates (usually referred to as the camera's "translation") are usually referred to as the camera's extrinsic parameters.) [Wang: col. 8, line 27-30]); determine one or more second reference values corresponding to the plurality of real-time first features of the plurality of subjects based on each of the at least one set of the one or more first parameters (i.e. That is, the system can compute a homographic matrix 1022 that the system can use to map 2-D coordinates on ground plane 1006 to 3-D real-world coordinates. Stated another way, the system can determine a homographic matrix 1022 that provides a transformation from (possibly) perspective view of the ground or floor in the video image to a planar view that can represent the real world) [Wang: col. 27, line 52-59]; and determine the one or more real-time target parameters of the camera (i.e. the system can determine a homographic matrix 1022 that provides a transformation from (possibly) perspective view of the ground or floor in the video image to a planar view that can represent the real world) [Wang: col. 27, line 55-59] based on differences (i.e. offset) [Wang: col. 27, line 27] between the one or more first reference values (i.e. previously tested extrinsic parameters that had a low cost value) [Wang: col. 27, line 28-29] and the one orPreliminary Amendment Attorney Docket No.: 20666-0002US00more second reference values (i.e. The video content analysis system can also select estimated extrinsic parameters 1014. In various implementations, the estimated extrinsic parameters 1014 may be entirely random, or may be selected based on reasonable assumptions, or may be selected based on previously tested extrinsic parameters. For example, as discussed further below, the extrinsic parameters 1014 can be offset from previously tested extrinsic parameters that had a low cost value) [Wang: col. 27, line 55-59].

Regarding claim 7, Wang meets the claim limitations as set forth in claim 1.Wang further meets the claim limitations as follow.
The system of claim 1 (i.e. a video analytics system) [Wang: col. 1, line 39], wherein to determine one or more real-time target parameters of the camera ((i.e. the system can next identify the extrinsic parameters) [Wang: col. 31, line 9-10]; (i.e. A camera's rotation and three-dimensional real-world coordinates (usually referred to as the camera's "translation") are usually referred to as the camera's extrinsic parameters.) [Wang: col. 8, line 27-30]; (i.e. Intrinsic parameters include the camera's focal length and optical center) [Wang: col. 8, line 39-40]) based on the one or more first estimated values (i.e. the system can find the best extrinsic parameters by testing multiple estimated extrinsic parameters to find the ones with the lowest cost. The system can apply a non-maximum suppression method to locate potential extrinsic parameters around which to search. For potential extrinsic parameters, the system can then search with finer granularity in smaller areas until the lowest cost extrinsic parameters are found) [Wang: col. 20, line 16-23]; Figs. 10-12) and the one or more first reference values (i.e. The size-pose-based cost function can compensate for estimated extrinsic parameters that locate the top of an object too far from the correct location. Specifically, a size-posed-based penalty can be applied to the cost determined for these extrinsic parameters. The size-pose-based cost function thus can compensate for cases where a person in a scene is not upright with respect to the video frame) [Wang: col. 20, line 28-34], the at least one processor (i.e. a processor) [Wang: col. 2, line 39]  is further directed to: obtain one or more pre-determined parameters of the camera (i.e. a model based on the pinhole camera includes intrinsic parameters and extrinsic parameters. Intrinsic parameters include the camera's focal length and optical center. In various implementations, the pinhole camera model can be supplied with "virtual" intrinsic parameters; that is intrinsic parameters obtained from any camera can be used to calibrate a particular camera. The particular intrinsic parameters used generally do not affect the final calibration results, because, assuming the intrinsic parameters reflect realistic intrinsic parameters, estimated extrinsic parameters can adjust to the particular intrinsic parameters, and achieve usable resulting extrinsic parameters) [Wang: col. 8, line 37-49]; and determine the one or more real-time target parameters of the camera ((i.e. the system can next identify the extrinsic parameters) [Wang: col. 31, line 9-10]; (i.e. A camera's rotation and three-dimensional real-world coordinates (usually referred to as the camera's "translation") are usually referred to as the camera's extrinsic parameters.) [Wang: col. 8, line 27-30]; (i.e. Intrinsic parameters include the camera's focal length and optical center) [Wang: col. 8, line 39-40]) based on the one or more first estimated values ((i.e. the system can next identify the extrinsic parameters) [Wang: col. 31, line 9-10]; (i.e. the system can again identify the extrinsic parameters with the lowest cost values.) [Wang: col. 32, line 5-6; Figs. 10-12]; (i.e. the system can find the best extrinsic parameters by testing multiple estimated extrinsic parameters to find the ones with the lowest cost. The system can apply a non-maximum suppression method to locate potential extrinsic parameters around which to search. For potential extrinsic parameters, the system can then search with finer granularity in smaller areas until the lowest cost extrinsic parameters are found) [Wang: col. 20, line 16-23]; Figs. 10-12), the one or more first reference values (i.e. The size-pose-based cost function can compensate for estimated extrinsic parameters that locate the top of an object too far from the correct location. Specifically, a size-posed-based penalty can be applied to the cost determined for these extrinsic parameters. The size-pose-based cost function thus can compensate for cases where a person in a scene is not upright with respect to the video frame) [Wang: col. 20, line 28-34], and the one or more pre-determined parameters of the camera (i.e. a model based on the pinhole camera includes intrinsic parameters and extrinsic parameters. Intrinsic parameters include the camera's focal length and optical center. In various implementations, the pinhole camera model can be supplied with "virtual" intrinsic parameters; that is intrinsic parameters obtained from any camera can be used to calibrate a particular camera. The particular intrinsic parameters used generally do not affect the final calibration results, because, assuming the intrinsic parameters reflect realistic intrinsic parameters, estimated extrinsic parameters can adjust to the particular intrinsic parameters, and achieve usable resulting extrinsic parameters) [Wang: col. 8, line 37-49] according to a gradient algorithm (i.e. New examples are then mapped into that same space and predicted to belong to a category based on which side of the gap they fall on. A histogram of oriented gradients is a feature descriptor used in computer vision and image processing for the purpose of object detection. The technique counts occurrences of gradient orientation in localized portions of an image. This method is similar to that of edge orientation histograms, scale-invariant feature transform descriptors, and shape contexts, but differs in that it is computed on a dense grid of uniformly spaced cells and uses overlapping local contrast normalization for improved accuracy) [Wang: col. 21, line 1-12].  

Regarding claim 8, Wang meets the claim limitations as set forth in claim 1.Wang further meets the claim limitations as follow.
The system of claim 1 (i.e. a video analytics system) [Wang: col. 1, line 39], wherein to determine one or more real-time target parameters of the camera ((i.e. the system can next identify the extrinsic parameters) [Wang: col. 31, line 9-10]; (i.e. A camera's rotation and three-dimensional real-world coordinates (usually referred to as the camera's "translation") are usually referred to as the camera's extrinsic parameters.) [Wang: col. 8, line 27-30]; (i.e. Intrinsic parameters include the camera's focal length and optical center) [Wang: col. 8, line 39-40]) based on the one or more first estimated values (i.e. the system can find the best extrinsic parameters by testing multiple estimated extrinsic parameters to find the ones with the lowest cost. The system can apply a non-maximum suppression method to locate potential extrinsic parameters around which to search. For potential extrinsic parameters, the system can then search with finer granularity in smaller areas until the lowest cost extrinsic parameters are found) [Wang: col. 20, line 16-23]; Figs. 10-12) and the one or more first reference values (i.e. The size-pose-based cost function can compensate for estimated extrinsic parameters that locate the top of an object too far from the correct location. Specifically, a size-posed-based penalty can be applied to the cost determined for these extrinsic parameters. The size-pose-based cost function thus can compensate for cases where a person in a scene is not upright with respect to the video frame) [Wang: col. 20, line 28-34], the at least one processor (i.e. a processor) [Wang: col. 2, line 39]  is further directed to: determine the one or more real-time target parameters of the camera ((i.e. the system can next identify the extrinsic parameters) [Wang: col. 31, line 9-10]; (i.e. A camera's rotation and three-dimensional real-world coordinates (usually referred to as the camera's "translation") are usually referred to as the camera's extrinsic parameters.) [Wang: col. 8, line 27-30]; (i.e. Intrinsic parameters include the camera's focal length and optical center) [Wang: col. 8, line 39-40]) based on the one or more first estimated values ((i.e. the system can next identify the extrinsic parameters) [Wang: col. 31, line 9-10]; (i.e. the system can again identify the extrinsic parameters with the lowest cost values.) [Wang: col. 32, line 5-6; Figs. 10-12]; (i.e. the system can find the best extrinsic parameters by testing multiple estimated extrinsic parameters to find the ones with the lowest cost. The system can apply a non-maximum suppression method to locate potential extrinsic parameters around which to search. For potential extrinsic parameters, the system can then search with finer granularity in smaller areas until the lowest cost extrinsic parameters are found) [Wang: col. 20, line 16-23]; Figs. 10-12), the one or more first reference values (i.e. The size-pose-based cost function can compensate for estimated extrinsic parameters that locate the top of an object too far from the correct location. Specifically, a size-posed-based penalty can be applied to the cost determined for these extrinsic parameters. The size-pose-based cost function thus can compensate for cases where a person in a scene is not upright with respect to the video frame) [Wang: col. 20, line 28-34] according to a recurrence algorithm or a numerical algorithm (i.e. New examples are then mapped into that same space and predicted to belong to a category based on which side of the gap they fall on. A histogram of oriented gradients is a feature descriptor used in computer vision and image processing for the purpose of object detection. The technique counts occurrences of gradient orientation in localized portions of an image. This method is similar to that of edge orientation histograms, scale-invariant feature transform descriptors, and shape contexts, but differs in that it is computed on a dense grid of uniformly spaced cells and uses overlapping local contrast normalization for improved accuracy) [Wang: col. 21, line 1-12] – Note: Histogram is a numerical algorithm.  It counts the occurrences that happen in an image).

Regarding claim 13, Wang meets the claim limitations as set forth in claim 12.Wang further meets the claim limitations as follow.
The method of claim 12 (i.e. a method for automated scene calibration) [Wang: col. 1, line 61-62], wherein the determining one or more real-time target parameters of the camera (i.e. the system can next identify the extrinsic parameters) [Wang: col. 31, line 9-10] based on the one or more first estimated values ((i.e. the system can find the best extrinsic parameters by testing multiple estimated extrinsic parameters to find the ones with the lowest cost. The system can apply a non-maximum suppression method to locate potential extrinsic parameters around which to search. For potential extrinsic parameters, the system can then search with finer granularity in smaller areas until the lowest cost extrinsic parameters are found) [Wang: col. 20, line 16-23]; (i.e. the system can again identify the extrinsic parameters with the lowest cost values.) [Wang: col. 32, line 5-6; Figs. 10-12]; Figs. 10-12) and the one or more first reference values (i.e. The size-pose-based cost function can compensate for estimated extrinsic parameters that locate the top of an object too far from the correct location. Specifically, a size-posed-based penalty can be applied to the cost determined for these extrinsic parameters. The size-pose-based cost function thus can compensate for cases where a person in a scene is not upright with respect to the video frame) [Wang: col. 20, line 28-34] includes:  determining whether the camera needs to be calibrated ((i.e. one or more IP cameras can be located in a scene or an environment, and can remain static while capturing video sequences of the scene or environment) [Wang: col. 6 , line 26-28]; (i.e. enable source device to transmit encoded video data directly to destination device in real-time) [Wang: col. 35, line 51-52]; and determining the one or more real-time target parameters of the camera ((i.e. the system can next identify the extrinsic parameters) [Wang: col. 31, line 9-10]; (i.e. A camera's rotation and three-dimensional real-world coordinates (usually referred to as the camera's "translation") are usually referred to as the camera's extrinsic parameters.) [Wang: col. 8, line 27-30]; (i.e. Intrinsic parameters include the camera's focal length and optical center) [Wang: col. 8, line 39-40]) based on the one or more first estimated values ((i.e. the system can next identify the extrinsic parameters) [Wang: col. 31, line 9-10]; (i.e. the system can again identify the extrinsic parameters with the lowest cost values.) [Wang: col. 32, line 5-6; Figs. 10-12]; (i.e. the system can find the best extrinsic parameters by testing multiple estimated extrinsic parameters to find the ones with the lowest cost. The system can apply a non-maximum suppression method to locate potential extrinsic parameters around which to search. For potential extrinsic parameters, the system can then search with finer granularity in smaller areas until the lowest cost extrinsic parameters are found) [Wang: col. 20, line 16-23]; Figs. 10-12) and the one or more first reference values (i.e. The size-pose-based cost function can compensate for estimated extrinsic parameters that locate the top of an object too far from the correct location. Specifically, a size-posed-based penalty can be applied to the cost determined for these extrinsic parameters. The size-pose-based cost function thus can compensate for cases where a person in a scene is not upright with respect to the video frame) [Wang: col. 20, line 28-34] in response to the determination that the camera needs to be calibrated.
Wang does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 12, wherein the determining one or more real-time target parameters of the camera based on the one or more first estimated values and the one or more first reference values includes: determining whether the camera needs to be calibrated; and determining the one or more real-time target parameters of the camera based on the one or more first estimated values and the one or more first reference values in response to the determination that the camera needs to be calibrated.  
However, in the same field of endeavor Lefevere further discloses the claim limitations and the deficient claim limitations, as follows:
determining whether the camera needs to be calibrated ((i.e. the one or more cameras being calibrated being based on the set of coordinate pairs) [Lefevere: col. 10, line 8-9]; (i.e. positioning the pattern on a support, capturing images using cameras to be calibrated, each image containing at least a unique orientation and position sensitive sub-area of the pattern, determining a set of coordinate pairs of corresponding points in the image and the pattern for each image utilizing image data and pattern information, and performing optimization utilizing the sets of coordinate pairs to calibrate relative position, orientation, zoom, and/or lens distortion, etc. of each camera so as to construct a three-dimensional camera calibration model. Additional presentations of the pattern may be made with different positions of the pattern and/or different camera zoom and/or focus settings.) [Lefevere: col. 2, line 32-43]); and (i.e. a processor processing the images and the calibration pattern to determine image data corresponding to each image and calibration data corresponding to the calibration pattern, and to calibrate the one or more cameras based on the image data and the calibration data.) [Lefevere: col. 9, line 34-38].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang with Lefevere to program the system to analyze captured image data by the camera being calibrated to determine whether it is needed to be calibrated.  
Therefore, the combination of Wang with Lefevere will prevent image quality degradation generated by the captured camera [Lefevere: col. 4, line 45-62].

Regarding claim 14, Wang meets the claim limitations as set forth in claim 13.Wang further meets the claim limitations as follow.
The method of claim 13 (i.e. a method for automated scene calibration) [Wang: col. 1, line 61-62], wherein to determine whether the camera needs to be calibrated includes:obtaining one or more pre-determined parameters of the camera (i.e. a model based on the pinhole camera includes intrinsic parameters and extrinsic parameters. Intrinsic parameters include the camera's focal length and optical center. In various implementations, the pinhole camera model can be supplied with "virtual" intrinsic parameters; that is intrinsic parameters obtained from any camera can be used to calibrate a particular camera. The particular intrinsic parameters used generally do not affect the final calibration results, because, assuming the intrinsic parameters reflect realistic intrinsic parameters, estimated extrinsic parameters can adjust to the particular intrinsic parameters, and achieve usable resulting extrinsic parameters) [Wang: col. 8, line 37-49]; determining one or more second reference values (i.e. The size-pose-based cost function can compensate for estimated extrinsic parameters that locate the top of an object too far from the correct location. Specifically, a size-posed-based penalty can be applied to the cost determined for these extrinsic parameters. The size-pose-based cost function thus can compensate for cases where a person in a scene is not upright with respect to the video frame) [Wang: col. 20, line 28-34] corresponding to the plurality of real-time first features of the plurality of subjects ((i.e. video analytics can automatically identify moving objects and track the movement of the objects within the scene being viewed by the camera) [Wang: col. 1, line 45-48]; (i.e. identify blobs associated with people) [Wang: col. 27, line 6-7]; (i.e. a video content analysis system can identify moving objects in a video frame using background subtraction, morphology operations, connected component analysis, and blob processing. The moving objects can be identified as a blob of pixels. In some cases, only a portion of the object is within the video frame. For example, when the pixels in a blob represent a person, only the persons upper body or face may be within the video frame) [Wang: col. 33, line 42-49]) based on the pre-determined parameters of the camera (i.e. intrinsic parameters and extrinsic parameters. Intrinsic parameters include the camera's focal length and optical center.) [Wang: col. 8, line 38-40], the one or more second reference values being represented by the second coordinate system ((i.e. Tracking of objects moving in a scene can include determining the real-world size, moving speed, and/or location of each object. Knowing the real-world size and motion of an object, rather than the object's size and location relative to a video frame on a screen, can provide important information about the object. For example, an object in the real world can be identified as a person who is five feet, five inches tall, who entered the scene from behind a building three yards away from the camera, and who is moving away from the camera.) [Wang: col. 7, line 34-43]; (i.e. The size-pose-based cost function can compensate for estimated extrinsic parameters that locate the top of an object too far from the correct location. Specifically, a size-posed-based penalty can be applied to the cost determined for these extrinsic parameters. The size-pose-based cost function thus can compensate for cases where a person in a scene is not upright with respect to the video frame) [Wang: col. 20, line 28-34]); and determining whether the camera needs to be calibrated based on a difference between at least one of the one or more first reference values and a corresponding second reference value (i.e. When the absolute value of the difference between the estimated top coordinate xt and the detected top coordinate x't is less than the threshold T, the cost value is a measurement of the absolute difference between the estimated height Him and the detected height H'im, as provided by cost function C1. The threshold thus can possibly accommodate cases where the pose or orientation of the object is skewed from vertical) [Wang: col. 30, line 34-41].
Wang does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 13, wherein the determining whether the camera needs to be calibrated includes:obtaining one or more pre-determined parameters of the camera; determining one or more second reference values corresponding to the plurality of real-time first features of the plurality of subjects based on the pre-determined parameters of the camera, the one or more second reference values being represented by the second coordinate system; and determining whether the camera needs to be calibrated based on a difference between at least one of the one or more first reference values and a corresponding second reference value.   
However, in the same field of endeavor Lefevere further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the determining whether the camera needs to be calibrated ((i.e. the one or more cameras being calibrated being based on the set of coordinate pairs) [Lefevere: col. 10, line 8-9]; (i.e. a processor processing the images and the calibration pattern to determine image data corresponding to each image and calibration data corresponding to the calibration pattern, and to calibrate the one or more cameras based on the image data and the calibration data.) [Lefevere: col. 9, line 34-38]), ….determining whether the camera needs to be calibrated ((i.e. the one or more cameras being calibrated being based on the set of coordinate pairs) [Lefevere: col. 10, line 8-9]; (i.e. a processor processing the images and the calibration pattern to determine image data corresponding to each image and calibration data corresponding to the calibration pattern, and to calibrate the one or more cameras based on the image data and the calibration data.) [Lefevere: col. 9, line 34-38] based on a difference between at least one of the one or more first reference values and a corresponding second reference value (i.e. positioning the pattern on a support, capturing images using cameras to be calibrated, each image containing at least a unique orientation and position sensitive sub-area of the pattern, determining a set of coordinate pairs of corresponding points in the image and the pattern for each image utilizing image data and pattern information, and performing optimization utilizing the sets of coordinate pairs to calibrate relative position, orientation, zoom, and/or lens distortion, etc. of each camera so as to construct a three-dimensional camera calibration model. Additional presentations of the pattern may be made with different positions of the pattern and/or different camera zoom and/or focus settings.) [Lefevere: col. 2, line 32-43].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang with Lefevere to program the system to determine whether a camera is needed to be calibrated.  
Therefore, the combination of Wang with Lefevere will prevent image quality degradation generated by the camera [Lefevere: col. 4, line 45-62].

Regarding claim 15, Wang meets the claim limitations as set forth in claim 13.Wang further meets the claim limitations as follow.
The method of claim 13 (i.e. a method for automated scene calibration) [Wang: col. 1, line 61-62],  wherein the determining whether the camera needs to be calibrated includes: determining whether a time interval between the present moment and a prior calibration nearest to the present moment exceeds a threshold; orPreliminary Amendment Attorney Docket No.: 20666-0002US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2019/084418) Page 4 of 11 determining whether a position of the camera at the present moment is consistent with a position of the camera when the prior calibration was performed ((i.e. the camera capturing the scene is typically calibrated to the scene. Specifically, the camera is configured with, for example, the camera's height from the ground, the camera's horizontal rotation relative to the ground (e.g., the camera's yaw), the camera's vertical rotation relative to the ground (e.g., the camera's pitch), and the camera's side-to-side rotation relative to the horizon (e.g., the camera's roll).) [Wang: col. 1, line 52-59]; (i.e. The method further includes estimating extrinsic parameters for a camera model. The method further includes determining, using the camera model and the estimated extrinsic parameters, two-dimensional coordinates within the current video frame for the approximate three-dimensional points. The method further includes determining, using the two-dimensional coordinates and the ground plane, values for a homographic matrix. A homographic transformation using the homographic matrix can provide a mapping from two-dimensional coordinates in the video frame to three-dimensional real-world points) [Wang: col. 2, line 214]).
Wang does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 13, wherein the determining whether the camera needs to be calibrated includes: determining whether a time interval between a present moment when the real-time imaqe data is acquired by the camera and a prior calibration nearest to the present moment exceeds a threshold; orPreliminary Amendment Attorney Docket No.: 20666-0002US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2019/084418) Page 4 of 11 determining whether a position of the camera at the present moment is consistent with a position of the camera when the prior calibration was performed. 
However, in the same field of endeavor Lefevere further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the determining whether the camera needs to be calibrated ((i.e. the one or more cameras being calibrated being based on the set of coordinate pairs) [Lefevere: col. 10, line 8-9]; (i.e. a processor processing the images and the calibration pattern to determine image data corresponding to each image and calibration data corresponding to the calibration pattern, and to calibrate the one or more cameras based on the image data and the calibration data.) [Lefevere: col. 9, line 34-38]) includes: 
determining whether a time interval between a present moment when the real-time imaqe data is acquired by the camera and a prior calibration nearest to the present moment exceeds a threshold; orPreliminary Amendment Attorney Docket No.: 20666-0002US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2019/084418) Page 4 of 11 determining whether a position of the camera at the present moment is consistent with a position of the camera when the prior calibration was performed (i.e. According to another embodiment, a computer program product embodied on a computer readable medium includes instructions that, when executed by a processor, cause the processor to perform actions including positioning the pattern on a support, capturing images using cameras to be calibrated, each image containing at least a unique orientation and position sensitive sub-area of the pattern, determining a set of coordinate pairs of corresponding points in the image and the pattern for each image utilizing image data and pattern information, and performing optimization utilizing the sets of coordinate pairs to calibrate relative position, orientation, zoom, and/or lens distortion, etc. of each camera so as to construct a three-dimensional camera calibration model. According to yet another embodiment, a system may generally include an orientation and position sensitive calibration pattern configured to be positioned on a support, the calibration pattern having a plurality of sub-areas unique within the calibration pattern, each unique sub-area being orientation sensitive and each unique sub-area being position sensitive within the calibration pattern, at least one camera to be calibrated and configured to capture images containing at least one of the unique sub-areas of the calibration pattern positioned on the support, and a signal processor configured to determine a set of coordinate pairs for each image utilizing image data and pattern information regarding the calibration pattern, each coordinate pair including coordinates of corresponding points in the image and in the calibration pattern, the signal processor is further configured to perform optimization utilizing the sets of coordinate pairs for each image to calibrate at least one of relative position, orientation, zoom, lens distortion of each camera so as to construct a three-dimensional calibration model of the camera.) [Lefevere: col. 2, line 63 – col. 3, line 27].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang with Lefevere to program the system to implement an orientation/position-sensitive calibration pattern for three-dimensional calibration method to determine positions of the camera before and after it is calibrated.  
Therefore, the combination of Wang with Lefevere will further allow the imaging system performing image processing to rectify the captured images and prevent image quality degradation generated by the camera [Lefevere: col. 4, line 45-63].

Regarding claim 16, Wang meets the claim limitations as set forth in claim 15.Wang further meets the claim limitations as follow.
The method of claim 15 (i.e. a method for automated scene calibration) [Wang: col. 1, line 61-62], further includes: determining that the camera needs to be calibrated in response to a determination that the time interval between the present moment and the prior calibration nearest to the present moment exceeds the threshold; or the position of the camera at the present moment is inconsistent with the position of the camera when the prior calibration was performed  ((i.e. the camera capturing the scene is typically calibrated to the scene. Specifically, the camera is configured with, for example, the camera's height from the ground, the camera's horizontal rotation relative to the ground (e.g., the camera's yaw), the camera's vertical rotation relative to the ground (e.g., the camera's pitch), and the camera's side-to-side rotation relative to the horizon (e.g., the camera's roll).) [Wang: col. 1, line 52-59]; (i.e. Various methods can be used to automatically calibrate a camera for the scene being viewed by the camera, though most methods require manual assistance, and may achieve different results) [Wang: col. 18, line 57-63]).
In the same field of endeavor Lefevere further discloses the claim limitations and the deficient claim limitations, as follows:
determining that the camera needs to be calibrated in response to a determination that the time interval between the present moment and the prior calibration nearest to the present moment exceeds the threshold; or the position of the camera at the present moment is inconsistent with the position of the camera when the prior calibration was performed (i.e. the operations further comprise repeating the capturing and
determining after the calibration pattern has been repositioned at a different position relative to the one or more cameras) [Lefevere: col. 9, line 2–5].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang with Lefevere to program the system 
Therefore, the combination of Wang with Lefevere will further allow the imaging system performing image processing to rectify the captured images and prevent image quality degradation generated by the camera [Lefevere: col. 4, line 45-63].

Regarding claim 17, Wang meets the claim limitations as set forth in claim 12.Wang further meets the claim limitations as follow.
The method of claim 12 (i.e. a method for automated scene calibration) [Wang: col. 1, line 61-62], wherein the determining one or more real-time target parameters of the camera ((i.e. the system can next identify the extrinsic parameters) [Wang: col. 31, line 9-10]; (i.e. A camera's rotation and three-dimensional real-world coordinates (usually referred to as the camera's "translation") are usually referred to as the camera's extrinsic parameters.) [Wang: col. 8, line 27-30]; (i.e. Intrinsic parameters include the camera's focal length and optical center) [Wang: col. 8, line 39-40]) based on the one or more first estimated values ((i.e. the system can next identify the extrinsic parameters) [Wang: col. 31, line 9-10]; (i.e. the system can again identify the extrinsic parameters with the lowest cost values.) [Wang: col. 32, line 5-6; Figs. 10-12]; (i.e. the system can find the best extrinsic parameters by testing multiple estimated extrinsic parameters to find the ones with the lowest cost. The system can apply a non-maximum suppression method to locate potential extrinsic parameters around which to search. For potential extrinsic parameters, the system can then search with finer granularity in smaller areas until the lowest cost extrinsic parameters are found) [Wang: col. 20, line 16-23]; Figs. 10-12) and the one or more first reference values (i.e. The size-pose-based cost function can compensate for estimated extrinsic parameters that locate the top of an object too far from the correct location. Specifically, a size-posed-based penalty can be applied to the cost determined for these extrinsic parameters. The size-pose-based cost function thus can compensate for cases where a person in a scene is not upright with respect to the video frame) [Wang: col. 20, line 28-34], the at least one processor (i.e. a processor) [Wang: col. 2, line 39] includes: determining at least one set of real-time second features from the one or more real-time first features ((i.e. In various implementations, the automated scene calibration system can use a person's upper body and/or face to extrapolate the location of the person's feet. This extrapolation can be provided with an estimated or assumed height of the person and/or an estimated or assumed distance between the person's eyes) [Wang: col. 19, line 48-53]; (i.e. Alternatively, this method can be modified by using a measured length value, typically measured perpendicular to a linear aspect in the scene, such as road edge. This measured value can replace the height and tilt angle, but also may require that the scene be manually marked) [Wang: col. 19, line 4-8]); determining at least one set of one or more first parameters of the camera based on the at least one set of the real-time second features (i.e. Using the estimated location of the person's feet, the system can estimate the location of the ground plane learnin
the scene. The system can also use a person's whole body, when it is available. The system can further apply a RANSAC approach to find the best extrinsic parameters that suit the most objects (that is, people) in the scene) [Wang: col. 19, line 55-60]; (i.e. A camera's rotation and three-dimensional real-world coordinates (usually referred to as the camera's "translation") are usually referred to as the camera's extrinsic parameters.) [Wang: col. 8, line 27-30]); determining one or more second reference values corresponding to the plurality of real-time first features of the plurality of subjects based on each of the at least one set of the one or more first parameters (i.e. That is, the system can compute a homographic matrix 1022 that the system can use to map 2-D coordinates on ground plane 1006 to 3-D real-world coordinates. Stated another way, the system can determine a homographic matrix 1022 that provides a transformation from (possibly) perspective view of the ground or floor in the video image to a planar view that can represent the real world) [Wang: col. 27, line 52-59]; and determining the one or more real-time target parameters of the camera (i.e. the system can determine a homographic matrix 1022 that provides a transformation from (possibly) perspective view of the ground or floor in the video image to a planar view that can represent the real world) [Wang: col. 27, line 55-59] based on differences (i.e. offset) [Wang: col. 27, line 27] between the one or more first reference values (i.e. previously tested extrinsic parameters that had a low cost value) [Wang: col. 27, line 28-29] and the one orPreliminary Amendment Attorney Docket No.: 20666-0002US00more second reference values (i.e. The video content analysis system can also select estimated extrinsic parameters 1014. In various implementations, the estimated extrinsic parameters 1014 may be entirely random, or may be selected based on reasonable assumptions, or may be selected based on previously tested extrinsic parameters. For example, as discussed further below, the extrinsic parameters 1014 can be offset from previously tested extrinsic parameters that had a low cost value) [Wang: col. 27, line 55-59].

Regarding claim 18, Wang meets the claim limitations as set forth in claim 12.Wang further meets the claim limitations as follow.
The method of claim 12 (i.e. a method for automated scene calibration) [Wang: col. 1, line 61-62], wherein the determining one or more real-time target parameters of the camera ((i.e. the system can next identify the extrinsic parameters) [Wang: col. 31, line 9-10]; (i.e. A camera's rotation and three-dimensional real-world coordinates (usually referred to as the camera's "translation") are usually referred to as the camera's extrinsic parameters.) [Wang: col. 8, line 27-30]; (i.e. Intrinsic parameters include the camera's focal length and optical center) [Wang: col. 8, line 39-40]) based on the one or more first estimated values (i.e. the system can find the best extrinsic parameters by testing multiple estimated extrinsic parameters to find the ones with the lowest cost. The system can apply a non-maximum suppression method to locate potential extrinsic parameters around which to search. For potential extrinsic parameters, the system can then search with finer granularity in smaller areas until the lowest cost extrinsic parameters are found) [Wang: col. 20, line 16-23]; Figs. 10-12) and the one or more first reference values (i.e. The size-pose-based cost function can compensate for estimated extrinsic parameters that locate the top of an object too far from the correct location. Specifically, a size-posed-based penalty can be applied to the cost determined for these extrinsic parameters. The size-pose-based cost function thus can compensate for cases where a person in a scene is not upright with respect to the video frame) [Wang: col. 20, line 28-34] includes: obtaining one or more pre-determined parameters of the camera (i.e. a model based on the pinhole camera includes intrinsic parameters and extrinsic parameters. Intrinsic parameters include the camera's focal length and optical center. In various implementations, the pinhole camera model can be supplied with "virtual" intrinsic parameters; that is intrinsic parameters obtained from any camera can be used to calibrate a particular camera. The particular intrinsic parameters used generally do not affect the final calibration results, because, assuming the intrinsic parameters reflect realistic intrinsic parameters, estimated extrinsic parameters can adjust to the particular intrinsic parameters, and achieve usable resulting extrinsic parameters) [Wang: col. 8, line 37-49]; and determining the one or more real-time target parameters of the camera ((i.e. the system can next identify the extrinsic parameters) [Wang: col. 31, line 9-10]; (i.e. A camera's rotation and three-dimensional real-world coordinates (usually referred to as the camera's "translation") are usually referred to as the camera's extrinsic parameters.) [Wang: col. 8, line 27-30]; (i.e. Intrinsic parameters include the camera's focal length and optical center) [Wang: col. 8, line 39-40]) based on the one or more first estimated values ((i.e. the system can next identify the extrinsic parameters) [Wang: col. 31, line 9-10]; (i.e. the system can again identify the extrinsic parameters with the lowest cost values.) [Wang: col. 32, line 5-6; Figs. 10-12]; (i.e. the system can find the best extrinsic parameters by testing multiple estimated extrinsic parameters to find the ones with the lowest cost. The system can apply a non-maximum suppression method to locate potential extrinsic parameters around which to search. For potential extrinsic parameters, the system can then search with finer granularity in smaller areas until the lowest cost extrinsic parameters are found) [Wang: col. 20, line 16-23]; Figs. 10-12), the one or more first reference values (i.e. The size-pose-based cost function can compensate for estimated extrinsic parameters that locate the top of an object too far from the correct location. Specifically, a size-posed-based penalty can be applied to the cost determined for these extrinsic parameters. The size-pose-based cost function thus can compensate for cases where a person in a scene is not upright with respect to the video frame) [Wang: col. 20, line 28-34], and the one or more pre-determined parameters of the camera (i.e. a model based on the pinhole camera includes intrinsic parameters and extrinsic parameters. Intrinsic parameters include the camera's focal length and optical center. In various implementations, the pinhole camera model can be supplied with "virtual" intrinsic parameters; that is intrinsic parameters obtained from any camera can be used to calibrate a particular camera. The particular intrinsic parameters used generally do not affect the final calibration results, because, assuming the intrinsic parameters reflect realistic intrinsic parameters, estimated extrinsic parameters can adjust to the particular intrinsic parameters, and achieve usable resulting extrinsic parameters) [Wang: col. 8, line 37-49] according to a gradient algorithm (i.e. New examples are then mapped into that same space and predicted to belong to a category based on which side of the gap they fall on. A histogram of oriented gradients is a feature descriptor used in computer vision and image processing for the purpose of object detection. The technique counts occurrences of gradient orientation in localized portions of an image. This method is similar to that of edge orientation histograms, scale-invariant feature transform descriptors, and shape contexts, but differs in that it is computed on a dense grid of uniformly spaced cells and uses overlapping local contrast normalization for improved accuracy) [Wang: col. 21, line 1-12].

Regarding claim 19, Wang meets the claim limitations as set forth in claim 12.Wang further meets the claim limitations as follow.
The method of claim 12 (i.e. a method for automated scene calibration) [Wang: col. 1, line 61-62], wherein the determining one or more real-time target parameters of the camera ((i.e. the system can next identify the extrinsic parameters) [Wang: col. 31, line 9-10]; (i.e. A camera's rotation and three-dimensional real-world coordinates (usually referred to as the camera's "translation") are usually referred to as the camera's extrinsic parameters.) [Wang: col. 8, line 27-30]; (i.e. Intrinsic parameters include the camera's focal length and optical center) [Wang: col. 8, line 39-40]) based on the one or more first estimated values (i.e. the system can find the best extrinsic parameters by testing multiple estimated extrinsic parameters to find the ones with the lowest cost. The system can apply a non-maximum suppression method to locate potential extrinsic parameters around which to search. For potential extrinsic parameters, the system can then search with finer granularity in smaller areas until the lowest cost extrinsic parameters are found) [Wang: col. 20, line 16-23]; Figs. 10-12) and the one or more first reference values (i.e. The size-pose-based cost function can compensate for estimated extrinsic parameters that locate the top of an object too far from the correct location. Specifically, a size-posed-based penalty can be applied to the cost determined for these extrinsic parameters. The size-pose-based cost function thus can compensate for cases where a person in a scene is not upright with respect to the video frame) [Wang: col. 20, line 28-34] includes: determining the one or more real-time target parameters of the camera ((i.e. the system can next identify the extrinsic parameters) [Wang: col. 31, line 9-10]; (i.e. A camera's rotation and three-dimensional real-world coordinates (usually referred to as the camera's "translation") are usually referred to as the camera's extrinsic parameters.) [Wang: col. 8, line 27-30]; (i.e. Intrinsic parameters include the camera's focal length and optical center) [Wang: col. 8, line 39-40]) based on the one or more first estimated values ((i.e. the system can next identify the extrinsic parameters) [Wang: col. 31, line 9-10]; (i.e. the system can again identify the extrinsic parameters with the lowest cost values.) [Wang: col. 32, line 5-6; Figs. 10-12]; (i.e. the system can find the best extrinsic parameters by testing multiple estimated extrinsic parameters to find the ones with the lowest cost. The system can apply a non-maximum suppression method to locate potential extrinsic parameters around which to search. For potential extrinsic parameters, the system can then search with finer granularity in smaller areas until the lowest cost extrinsic parameters are found) [Wang: col. 20, line 16-23]; Figs. 10-12), the one or more first reference values (i.e. The size-pose-based cost function can compensate for estimated extrinsic parameters that locate the top of an object too far from the correct location. Specifically, a size-posed-based penalty can be applied to the cost determined for these extrinsic parameters. The size-pose-based cost function thus can compensate for cases where a person in a scene is not upright with respect to the video frame) [Wang: col. 20, line 28-34] according to a recurrence algorithm or a numerical algorithm (i.e. New examples are then mapped into that same space and predicted to belong to a category based on which side of the gap they fall on. A histogram of oriented gradients is a feature descriptor used in computer vision and image processing for the purpose of object detection. The technique counts occurrences of gradient orientation in localized portions of an image. This method is similar to that of edge orientation histograms, scale-invariant feature transform descriptors, and shape contexts, but differs in that it is computed on a dense grid of uniformly spaced cells and uses overlapping local contrast normalization for improved accuracy) [Wang: col. 21, line 1-12] – Note: Histogram is a numerical algorithm.  It counts the occurrences that happen in an image).

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Philip P. Dang/Primary Examiner, Art Unit 2488